        Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 1 of 32



Bren E. Mollerup, ISB No. 7959
Michael D. Danielson, ISB No. 9672
BENOIT LAW
(BENOIT, ALEXANDER & MOLLERUP, PLLC)
126 2 nd Avenue Nmih
P.O. Box 366
Twin Falls, Idaho 83303-0366
Telephone: (208) 733-5463
Fax: (208) 734-1438
Email: mollerup@benoitlaw.com
Email: danielson@benoitlaw.com
iCourt Service Email: benoitlaw@benoitlaw.com
Attorneys for Defendants The Modem Group LTD., Dragon Products, LLC and
Dragon Products, Limited Patinership


                          UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

  SHAWN SCHMITT and JESSIE BLAKE, Co-
                                                    Case No. - - - - - - -- - -
  Personal Representatives of the ESTA TE of
  WERNER SCHMITT, Deceased, SHAWN
  SCHMITT, as Heir of Werner Schmitt, JAMIE
  SCHMITT, as Heir of Werner Schmitt,
  JESSIE BLAKE, as Heir of Werner Schmitt,
                                                   NOTICE OF REMOVAL OF
  MICHAEL SCHMITT, as Heir of Werner
                                                   ACTION UNDER 28 U.S.C. § 1441(a)
  Schmitt, and ALICIA SCHMITT, as Heir of
  Werner Schmitt,

                     Plaintiffs,

       vs.

  RMC LAMAR HOLDINGS, INC., a
  Colorado corporation, doing business as
  RANCO and RANCO TRAILERS, THE
  MODERN GROUP, LTD., a Texas
  corporation, DRAGON PRODUCTS, LLC, a
  Texas Limited Liability Company, DRAGON
  PRODUCTS, Limited Partnership, an Idaho
  limited partnership, and DOES I THROUGH
  X,

                    Defendants.



NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441 (A)-1
             Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 2 of 32



TO:     THE CLERK OF THE ABOVE-ENTITLED COURT:

        PLEASE TAKE NOTICE THAT the Defendants, The Modern Group, Ltd., Dragon Products,

LLC, and Dragon Products, Limited Partnership, hereby remove to this Court the state court action

described below.

        1.       This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1332, and is one which may be removed to this Court by the Defendants pursuant to the

provisions of 28 U.S.C. §§ 144l(a) and 1336(a) as complete diversity exists and this is a claim or

controversy in excess of $75,000.00, as demonstrated below.

        2.       The deceased, Werner Schmitt was a citizen ofldaho at the time of his death. Pursuant

to 28 U.S.C. § 1332(c)(2), "the legal representative of the estate of a decedent shall be deemed to be a

citizen only of the same State as the decedent.. .. " Shawn Schmitt and Jessie Blake are pursuing this

action in their capacity as Co-Personal Representatives of the Estate of Werner Schmitt. Therefore,

Plaintiffs Shawn Schmitt and Jessie Blake are deemed to be citizens ofldaho for purposes of a diversity

jmisdiction.

       3.        Plaintiffs Shawn Schmitt and Alicia Sclunitt were citizens of Idaho at the time of the

filing of the Complaint.

       4.        Plaintiff Jessie Blake was a citizen of Washington at the time of the filing of the

Compliant.

       5.        Plaintiff Jamie Schmitt was a citizen of South Carolina at the time of the filing of the

Complaint.

       6.        Plaintiff Michael Schmitt was a citizen of Minnesota at the time of the filing of the

Complaint.




NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(A)-2
             Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 3 of 32



        7.       The Defendant RMC Lamar Holdings, Inc. was a corporation organized under the laws

of the State of Colorado with a principal place of business in Colorado at the time of the filing of the

Complaint. Therefore, The Defendant RMC Lamar Holdings, Inc. is a citizen of Colorado for purposes

of diversity jmisdiction.

        8.       The Defendant The Modem Group, Ltd. was a corporation organized under the laws of

the State of Texas with a principal place of business in Texas at the time of the filing of the Complaint.

Therefore, the Defendant The Modem Group is a citizen of Texas for purposes of diversity jurisdiction.

        9.       The Defendant Dragon Products, LLC, at the time of the filing of the Complaint, had a

single member- Dragon Products Group, LLC. Dragon Products Group, LLC, at the time of the filing

of the Complaint, was one hundred percent ( 100%) owned by The Modem Group, Ltd. Therefore, the

Defendant Dragon Products, LLC is a citizen of Texas for Purposes of diversity jurisdiction.

        10.      The Defendant Dragon Products, Limited Partnership, was not in existence at the time of

the filing of the Complaint. It became Dragon Products, LLC in 2016. As mentioned above, the

Defendant Dragon Products, LLC is a citizen of Texas for Purposes of diversity jurisdiction.

        11.      As per state statute, Plaintiffs have not pied an actual amount in controversy. Instead,

they have plead, for state court jurisdictional purposes, that the "amount in controversy exceeds the sum

of $10,000.00, exclusive of interests and costs." However, a cursory reading of the Complaint, wherein

five heirs and the decedent's estate are suing for wrongful death and claiming both general and special

damages such as loss of the decedent's "care, assistance, affection, society, and moral support," as well

as "funeral, burial, and other expenses," supports an extremely high likelihood that this is a claim or

controversy in excess of $75,000.00.

        12.      The Defendant RMC Lamar Holdings, Inc., consents to removal of this case.




NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(A)-3
         Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 4 of 32



        13.    On or about October 25, 2018, this action was commenced in the District Court of the

Seventh Judicial District, State of Idaho, Bonneville County, entitled Shawn Schmitt and Jessie Blake,

Co-Personal Representatives of the Estate of Werner Schmitt, Deceased, Shawn Schmitt, as Heir of

Werner Schmitt, Jamie Schmitt, as Heir of Werner Schmitt, Jessie Blake, as Heir of Werner Schmitt,

Michael Schmitt, as Heir of Werner Schmitt, and Alicia Schmitt, as H eir of Werner Schmitt v. RMC

Lamar Holdings, Inc., a Colorado corporation, doing business as Ranco and Ranco Trailers, The

Modern Group, Ltd., a Texas Corporation, Dragon Products, LLC, a Texas Limited Liability Company,

Dragon Products, Limited Partnership, an Idaho limited partnership, and Does I through X, Case No.

CVl 0-18-6124. A copy of the Complaint and Demand for Jury Trial is attached hereto as Exhibit "A."

        14.    The first date upon which the Defendant The Modem Group, Ltd received a copy of the

Complaint and Demand for Jury Trial was November 30, 2018, when said Defendant was served with

the Summons and Complaint. A copy of the Summons and Service of Process Transmittal is attached

hereto as Exhibit "B."

       15.     The first date upon which the Defendant Dragon Products, LLC received a copy of the

Complaint and Demand for Jury Trial was November 30, 2018, when said Defendant was served with

the Summons and Complaint. A copy of the Summons and Service of Process Transmittal is attached

hereto as Exhibit "C."

       16.     The first date upon which the Dragon Products, Limited Partnership received a copy of

the Complaint and Demand for Jury Trial was November 29, 2018, when said Defendant was served

with the Summons and Complaint. A copy of the Summons and Service of Process Transmittal is

attached hereto as Exhibit "D."

       17.     A copy of the State court's electronic Docket Sheet/ROA is attached hereto as Exhibit

"E."



NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 144l(A)-4
         Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 5 of 32



        18.    Written notice ts being provided to           all adverse parties and State court,

contemporaneously herewith.

       DATEDthis       /q/lt dayofDecember,2018.
                                      BENOIT, ALEXANDER & MOLLERUP, PLLC

                                             ~ . t J. 1.5;.___ __
                                      By_ _ _ _ _ _ _ _ _ _ __ _ _ _ __
                                                    Michael D. Danielson
                                        Attorneys for Defendants The Modem Group, Ltd.,
                                        Dragon Products, LLC and Dragon Products




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the /~l't day of December, 2018, I caused a true and correct copy of the
foregoing NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(a) to be served upon the
following attorneys in the following manner:

 Michael R . McBride                                     Hand Delivered
                                                                                              □
 McBRIDE & ROBERTS, ATTORNEYS                            U.S. Mail
                                                                                              □
 Signature Law Group, P.L.L.C.                           Fax (208) 525-2552
                                                                                              □
 1495 East 17th Street                                   Email
                                                                                              □
 Idaho Falls, ID 83404                                   Electronic Comt Filing               ~
 (Attorneys for Plaintiffs)                              information@rncbrideandrobe1ts.com


 Jarom A. Whitehead                                      Hand Delivered
                                                                                              □
 PEDERSEN AND WHITEH EAD                                 U.S. Mail
                                                                                              □
 P.O. Box 2349                                           Fax (208) 734-2772
                                                                                              □
 Twin Falls, ID 83303-2349                               Email
                                                                                              □
 (Attorneys for Plaintiffs)                              Electronic Court Filing              ~
                                                         jwhitehead@medersen-law.com




                                                      Michael D. Danielson




NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 144l(A)-5
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 6 of 32




                      EXHIBIT A
    Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 7 of 32


· Pickett, Bruce L.                                                   Electronically Filed
                                                                      10/25/2018 10:25 PM
                                                                      Seventh Judic!al District, Bonneville County
                                                                      Penny Manning, Clerk of th& Court
                                                                      By: Angelica Linares, Depuly Clerk


    Michael R. McBride, ISB No. 3037
    McBRIDE & ROl3ERTS, ATTORNEYS
   Signature Law Group, P.L.L.C.
   1495 East 171h Street
   Idaho Falls, Idaho 83404
   Telephone: (208) 525-2552
   Facsimile: (208) 525-5288
   infomialion@tfilbridcandrobcrts.com

   Jarom A. Whitehead, TSB No. 6656
   PEDERSEN AND WHITEHEAD
   P.O. Box 2349
   Twin Falls, Idaho 83303
   Telephone: (208) 734-2552
   Facsimile: (208) 734-2772
   j wh itehead@pcderscn-law.com

   Allomeys for Plaintiffs

            rN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE
                STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

    SHAWN SCHMITT and JESSIE BLAKE,                  Case No.:CV10-18-6124
    Co-Personal Representatives to the ESTATE of
    WERNER SCHMJIT, Deceased, SHAWN
    SCHMITT, as Heir of Wcnicr Schmitt, JAMIE
    SCHMITT, as Heir of Werner Scllmitt, JESSIE          COMPLAINT AND
    BLAKE, as Heir of Werner Schmitt, Ml CHA EL      DEMAND FOR JURY TRIAL
    SCHMITT, as Heir of Werner Schmitt, and
    ALICIA SCHMITT, as Heir of Werner Schmitt,

                             Plaintiffs,

    v.

    RMC LAMAR HOLDINGS, INC., a Colorado
    corporation, doing business as RANCO and
    RANCO TRAILERS, THE MODERN GROUP,
    LTD., a Texas corporation, DRAGON
    PRODUCTS, LLC, a Texas Limited Liability
    Company, ORAGON PRODUCTS, Limited
    Partnership, an Idaho limited partnership, and
    DOES I THROUGH X,

                             Defendants.


   COMPLAlNT AND DEMAND FOR JURY TRJAL - I
  Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 8 of 32




        COME NOW the above-named Plaintiffs, by and through their counsel of record, Michael

R. McBride of the law finn MCBRIDE ROBERTS & ROMRELL, ATTORNEYS and Jarom A.

Whitehead, of the finn      PEDERSEN    AND WHITEHEAD, and for a cause of action against the

Defendants, complain and allege as f'ollows:

                                                  I
        That Werner Schmitt, Deceased, was a resident of Idaho Falls, Bonneville County, State of

Idaho, al all times pertinent hereto.

                                                 II

       That Plaintiff Shawn Sclunitt and Jessie Blake are heirs to Werner Schmitt and

Co-Personal Representatives of his Estate.

                                                III

       That Plaintiff Jamie Schmilt is an heir and daughter to Werner Schmitt.

                                                IV

       That Plaintiff Michael Schmitt is an heir and son to Werner Schmitt.

                                                 V

       That Plaintiff Alicia Schmitt is an heir and daughter to Werner Schmitt.

                                                VI

       Upon infom1ation and belief, at all times herein mentioned, Defendant RMC Lamar

Holdings, Inc., is a corporation organized under the laws of the State of Colorado doing business

as Ranco and Ranco Trailers in the State of Idaho, out of which this action arises.




COMPLAlNT AND DEMAND FOR JURY TRIAL - 2
 Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 9 of 32




                                                Vil

        Upon infom1ation and belief, at all times herein mentioned, Defendant The Modem Group,

Ltd. is a Texas corporation doing business in the State of Idaho, out of which this action arises.

                                                VIII

        Upon infonnation and belief, at all times herein mentioned, Defendant Dragon Products,

LLC is a Texas Limited Liability Company doing business in the State of ldaho, out of which this ,

action arises.

                                                 IX

        Upon infom1ation and belief, at all times herein mentioned, Defendant Dragon Products is

an Idaho limited partnership doing business in the State of Idaho, out of which this action arises.

                                                 X

       Plaintiffs arc presently unaware of the identities of all the Defendants identified as Does

1-X. Plaintiffs will amend this Complaint to identify those Defendants, if and when, their

identities become known.

                                                XI

       That lnfomrnl Probate of the Estate of Werner Schmitt was complete on January 10, 2017

in accordance with Idaho Code § 15-Uniform Probate Code in Bonneville County Case No.

CV-2016-6203 . Further, that on said date, Shawn Schmitt and Jessie Blake were appointed

Co-Personal Representatives of the Estate of Werner Schmitt and therefore has standing to bring

this Complaint pursuant to Idaho Code § S-311.

                                                XJI

       This Court has jurisdiction over this matter pursuant to Idaho Code § 1-705.


COMPLAINT AND DEMAND FOR JURY TRIAL· J
 Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 10 of 32




                                                   Xlll

        Venue is appropriate in this Court pursuant to Idaho Code§ 5-404.

                                                   XIV

        The amount in controversy exceeds the sum of$ I 0,000.00, exclusive of interest and costs.

                                                   xv
        That on or about November I, 2016, Werner Schmitt was employed as a laborer with Eagle

Rock Timber, Inc. who hac:I been contracted lo deliver and dump gravel for an expansion of a

parking lot near 3855 N. S1h E., Idaho Falls, Bonneville County, State of Idaho.

                                                   XVI

        That at some lime before November I, 20 I 6, Defendants' designed, produced,

manufactured, approved and sold a Ranco trailer VIN I D9SD4232CR66 I 358 and all belly dump

control mechanisms relating to said trailer.

                                                   XVII

        That on or about November I, 2016, Werner Schmitt was working on a construction

project involving Defendants belly dump trailer where gravel was being dumped close to the edge

of pavement. Due to the close proximity of where the gravel was being dumped, Werner Schmitt

was positioned near the rear end of the trailer.

                                               XVIII

       That on or about November I, 2016, Werner Schmitt was running along beside the belly

dump trailer in order to work the manual controls when he lost his footing and fell. The moving

rear tire of the belly dump trailer crushed him resulting in his death.




COMPLAINT AND DEMAND FOR JURY TRIAL - 4
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 11 of 32




                                                 XJX

        The wrongful death of Werner Schmitt was caused by a product failure, particularly the

failure to warn and/or otherwise safeguard Werner Schmitt or any like operators relating to the

danger of manually operating the control panel on Ranco trailer VIN: JD9SD4232CR661358.

                                                  xx
        That Defendants' were negligent in the following as it relates to their Ranco Trailer, VIN:

I D9SD4232CR66 l 358 and all parts attached thereto, including a manual belly dump control

mechanism:

        1.     In failing to implement a safety design and/or guarding device.

       2.      In failing to warn users and operator of dangers associated thereto.

       3.      In failing to locate manual belly dump switch in a safe place.

                                                 XXI

       That as a direct and proximate cause of Defendants' negligence, Wemer Schmitt suffered

severe and debilitating injuries resulting in his death.

                                                XXIJ

       That as a direct and proximate cause of Defendants' negligence, Plaintiff Shawn Schmitt

has suffered general damages consisting of loss of Decedent, Werner Schmitt's care, assistance,

affection, society and moral support and will continue to suffer hereafter all to his general damage

in an amount to be proven at trial.

                                                XXIII

       That as a direct and proximate cause of Defendants' negligence, Plaintiff Jamie Schmitt

has suffered general damage consisting of loss of Decedent, Werner Schmitt's care, assistance,


COMPLAINT ANO DEMAND FOR JURY TRIAL - 5
 Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 12 of 32




 affection, society and moral support and will continue to suffer hereafter all to her general damage

 in an amount to be proven at trial.

                                                XXIV

        That as a direct and proximate cause of Defendant's negligence, Plaintiff Jessie Blake has

 suffered general damage consisting of loss of Decedent, Werner Schmitt's care, assistance,

 affection, society and moral support and will continue to suffer hereafter all to her general damage

 in an amount to be proven at trial.

                                                XXV

        That as a direct and proximate cause of Defendants' negligence, Plaintiff Michael Schmitt

has suffered general damage consisting of loss of Decedent, Werner Schmitt's care, assistance,

affection, society and moral support and will continue to suffer hereafter all to his general damage

in an amount to be proven at trial.

                                               XXVI

       That as a direct and proximate cause of Defendants' negligence, Plaintiff Alicia Schmitt

has suffered general damage consisting of loss of Decedent, Werner Schmitt's care, assistance,

affection, society and moral support and will continue to suffer hereafter all to her general damage

in an amount to be proven at trial.

                                              :XXYII

    That as a direct and proximate cause of Defendants' negligence, Plaintiffs Shawn Schmitt and

Jessie Blake as Co-Personal Representatives of the Estate of Werner Schmitt have incurred special

damages including funeral, burial and other expenses, and will continue to suffer hereafter all to

their special damage in an amount to be proven at trial.


COMPLAINT AND DEMAND FOR JURY TRIAL - 6
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 13 of 32




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray judgment against Defendants' as follows:

        I.     For general damages in an amount to be proven at trial;

       2.      For special damages in an amount    to   be proven at trial;

       3.      For all damages in keeping with Idaho Code§ 5-311;

       4.      For attorney's fees, costs of suit, and other disbursements as the Court deems

equitable.

       RESPECTFULLY SUBMTTED this 25 1h day of October, 2018.

                                              MCBRIDE ROBERTS & ROMRELL, ATTORNEYS



                                              By:/s/ Michael R. McBride
                                                 Michael R. McBride
                                                 Attomeys for Plaintiffs


                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a Court by jury of all issues so triable of right herein.

       DA TED this 251h day of October, 2018.

                                              MCBRIDE ROBERTS & ROMRELL, ATTORNEYS




                                              By: Isl Michael R. McBride
                                                  Michael R. McBride
                                                  Attorneys for Plaintiffs




COMPLAINT AND DEMAND FOR JURY TRIAL - 7
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 14 of 32




                      EXHIBIT B
         Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 15 of 32

· ' ' ' · !Dickett, Bruce L.



       Michael R. McBride, ISB No. 303 7
       MCBRIDI! & ROBERTS, ATTORNEYS
       Signature Law Group, P.L.L.C.
        1495 East 171h Street
       Idaho Falls, Idaho 83404
       Telephone: (208) 525-2552
       Facsimile: (208) 525-5288
       information@mcbridcandrobcrts.com

       Jarom A. Whitehead, ISB No. 6656
       Pr:DERSBN AND WmrnHEAD
       P.O. Box 2349
       Twin Falls, Idaho 83303
       Telephone: (208) 734-2552
       Facsimile: (208) 734-2772
       jwhjtehead@pedersen-law.com

       Attorneys for Plolntiffs

                fN THE DJ STRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE
                    STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

        SHAWN SCHMITT and JESSIE BLAKE,                   Case No.:CV10-18-6124
        Co-Personal Representatives 10 the ESTATE of
        WERN BR SCHMITT, Deceased, Sl-lAWN
        SCHMITT, as Heir of Wemer Schmitt, JAMIE
        SCHMITT, as Hoir of Werner Schmitt, JESSIE                SUMMONS
        BLAKE, os Heir of Werner Schmitt, MICHAEL
        SCHMITT, as Heir of Werner Schmitt, and
        ALICIA SCHMITT, as Heir of Werner Schmitt,

                                  Plaintiffs,

        V,


         RMC LAMAR HOLDINGS, INC., a Colorado
         corporation, doing business as RANCO and
         RANCO TRAILERS, THE ~ODERN QRQUp,
     'i¥-,l.I!?,, a Texas corporation, DRAGON
         PRODUCTS, LLC, a Texas Limited Liability
         Company, DRAGON PRODUCTS, Limited
         Partnership, an Idaho limited partnership, and
         DOES I THROUGH X,

                                  Defendants.


       SUMMONS- I
 Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 16 of 32




NOTICE:      YOU HA VE BEEN SUED BY THE ABOVE NAMED PLAINTIFF. THE COURT
MAY ENTER JUDGMENT AGAINST YOU WITHOUT FURTHER NOTICE UNLESS YOU
RESPOND WITH[N 21 DAYS. READ THE INFORMATION BELOW.

TO:    The Modem Group, Ltd.



        You arc hereby notified that in order to defend this lawsuit, an appropriate written response

must be filed with the above-designated Court at 605 N. Capital Avenue, ldaho Falls, Idaho 83402,

(208) 529- 1350, within 21 days after service ~f this Summons on you. If you fail to so rcsponcl

the Court may enter judgment against you as demanded by the Plaintiffs in the Complaint.

       A copy of the Complaint is served with this Summons. If you wish 10 seek the advice or

representation by an attorney in this matter, you should do so promptly so that your written

response, if any, may be filed in time and other legal rights protected.

       An appropriate written response requires compliance with Rule 2 and other Idaho Rules of

Civil Procedure and shall also include:

       1. The title and number of this case.

       2. If your response is an A11swer to the Complaint, it must contain admissions or denials

of the separate allegations of the Complaint and other defenses you may claim.

       3. Your signature, mailing address and telephone number, or the signature, mailing

address and telephone number of your attorney.

       4. Proof of mailing or delivery of a copy of your response to plaintiff's attorney, as

designated above.

       To determine whether you must pay a filing fee with your response, contact the Clerk of

the above-named court.


SUMMONS -2
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 17 of 32




WITNESS my hand and the seal of said District Court this~ day of _O_c_to_b_e_r____ , 2018.




                                                              Penny Manning
                                                             Clerk of the District Court
                                                       ,,,,,111111,,,
                                                  ,,,, ()\CIAL OJ ,,,,
                                              ,, ')\) ....... ~ ••• ~> ,.,
                                        ~"...
                                        ~ ·" ,,•',-ilHTi' n'-••• ~ -:,
                                        ~~-.<I"-          '-It"'•.'(\-:.
                                                                          ..,,.~
By,~
  Deputy erk                           -~ :.!
                                       =
                                       ~...
                                                        ~
                                                   \','1\.
                                                                           \ ~
                                                                           .: :-
                                                                      .-s>.l   ...S
                                        ~            ·•:1,-...        ~~ .•    ~
                                          ,, ¢,'•,;<: OF 10,,•'a-<.. ~
                                              ,     '& ••, .. , ••• \)r '
                                                  ,,,,, 'l'F?1cr
                                                                 ..
                                                                c 0 ,,,,,
                                                       ,,,,,, "'''




SUMMONS-3
    Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 18 of 32


( ~~. CT Corporation                                                          Service of Process
                                                                              Transmittal
                                                                              11/30/2018
                                                                              CT Log Number 534495543
    TO:        Doug Fierce
               The Modern Group, LTD.
               1655 Louisiana St
               Beaumont, TX 77701-1120

    Re:        Process Served In Texas

    FOR1       The Modern Group, Ltd. (Domestic State: TX)




   l!NCLOSl!D ARI! COPll!S OP Ll!OAL PROCl!$6 Rl!Cl!IVl!D BY THI! STATUTORY AOeNT OP THe ABOVB COMPANY A& FOLLOWS,

   TITLI! OF ACTION,                     SHAWN SCHMITT, et at., Pltfs, vs. RMC LAMAR HOLDINGS, INC., etc., et al., Dfts. I I
                                         To: The Modern Group, Ltd.
   DOCUMl!NT(S) Sl!RVl!D1                Summons, Complaint, First lnterro1iatorles
   COURT/AOeNCYa                         BONNEVILLE COUNTY • DISTRICT COURT, OH
                                         Case II CV10186124
   NATURI! OP ACTION1                    Wrongful Death • Failure to Maintain Premises tn a Safe Condition - 11/01/2016
   ON WHOM PROCl!SS WAS &l!RVBD1         CT Corporation System, Dallas, TX
   DATIi AND HOUR OP Sl!RVIClh           By Process Server on 11/30/2018 at 11:51
   JURISDICTION IBRVIO 1                 Texas
   APPl!ARANCI! OR ANSWl!R DUl!1         Within 21 days
   ATTORNIIY(S) / Sl!NDl!R(S)1           Michael R. McBride
                                         Signature Law Group, P.L.L.C.
                                         1495 East 17th Street
                                         Idaho Falls, ID 83404
                                         (208) 525-2552
   ACTION ITl!MS1                        SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780125870418

   &IONl!D1                              CT Corporation System
   ADDRl!8S1                             1999 Bryan Street
                                         Suite 900
                                         Dallasi TX 75201
   Tl!Ll!PHON1!1                         214•9J2·3601




                                                                              Page 1 of 1 / DA
                                                                               Information displayed on this transmittal Is fo r CT
                                                                               Corporation's record kecplns purposes only and Is provided to
                                                                               the recipient for quick reference, This Information does not
                                                                               constitute a lei•\ opinion as to the nature or action, the
                                                                               amount or damages, the answer date, or any Information
                                                                               contained In the documents themselves. Recipient Is
                                                                               responsible for lnterpretlni said documents ond for taking
                                                                               appropriate action. Slinatures on certified mall receipts
                                                                               confirm receipt or package only, not contents.
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 19 of 32




                      EXHIBIT C
   Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 20 of 32


 Pickett, Bruce L.



   Michael R. McBride, JSB No. 3037
   MCBRIDE & ROBERTS, ATTORNEYS
   Sigriarurc Law Qroup, P.L.L.C.
   1495 East I ?1h Street
   Idaho Falls, Idaho 83404
   Telephone: (208) 525-2552
   Facsimile: (208) 525-5288
   infonnation@mcbrideandrobcrts.com

   Jarom A. Whitehead, TSB No. 6656
   PEDERSEN AND WIIITEIIEAD
   P.O. Box 2349
   Twin Falls, Idaho 83303
   Telephone: (208) 734-2552
   Facsimile: (208) 734-2772
   jwhiteheacl@pedersen-law.com

   Altomeys for Plaintiffs

            fN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DJSTRICT OF THE
                STA TE OF IDAHO, fN AND FOR THE COUNTY OF BONNEVILLE

    SHAWN SCHMITT and JESSJE BLAKE,                 Case No.:CV10-18-6124
    Co-Personal Representatives lo the ESTATE of
    WERNER SCHMITT, Deceased, SHAWN
    SCHMITT, as Heir of Werner Schmitt, JAMIE
    SCHMITT, as Heir of Werner Schmitt, JESSIE              SUMMONS
    BLAKE, as Heir of Werner Schmitt, MICHAEL
    SCHMITT, as Heir of Werner Schmitt, and
    ALICIA SCHMITT, as Heir of Werner Schmitt,

                             Plaintiffs,

   v.

  RMC LAMAR HOLDINGS, INC., a Colorado
  corporation, doing business as RANCO and
  RANCO TRAILERS, THE MODERN GROUP,
  LTD., a Texas corporation, DRAGON
~ PRODUCTS, LLC, a Texas Limited Liability
  Company, DRAGON PRODUCTS, Limited
  Par;tnership, an Idaho limited partnership, and
(DOES I THROUGH X,

                             Defendants.


  SUMMONS- I
 Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 21 of 32




NOTICE: YOU HA VE BEEN SUED BY THE ABOVE NAMED PLAINTIFF. THE COURT
MAY ENTER JUDGMENT AOArNST YOU WITHOUT FURTHER NOTICE UNLESS YOU
RESPOND WITHIN 21 DAYS. READ THE INFORMATION BELOW.

TO:    Dragon Products, LLC



       You are hereby notified that in order to defend this lawsuit, an appropriate written response

must be filed with the above-designated Court at 605 N. Capital Avenue, Idaho Falls, Idaho 83402,

(208) 529-1350, within 21 days after service of this Summons on you. If you fail to so respond

the Court may enter judgment against you as demanded by tho Plaintiffs in the Complaint,

       A copy of the Complaint is served with this Summons. If you wish to seek tho advic_o or

representation by an attorney in this matter, you should do so promptly so that your written

response, if any, may be filed in time and other legal rights protected.

       An appropriate written response requires compliance with Rule 2 and other Idaho Rules of

Civil Procedure and shall also include:

       1. The title and number of this case.

       2. Jf your response is an Answer to the Complaint, it must contain admissions or denials

of the separate allegations of the Complaint and other defenses you may claim.

       3. Your signature, mailing address and telephone number, or the signature, mailing

address and telephone number of your attorney.

       4. Proof of moiling or delivery of      II   copy of your response lo plaintiff's attomey, as

designated above.

       To determine whether you must pay a filing fee with your response, contact the Clerk of

the above-named court.


SUMMONS-2
 Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 22 of 32

 ,i   t




WITNESS my hand and the seal of said District Court this~ day of October            , 2018.




                                                      Penny Manning

                                                ,,,,,.....,,,,
                                                      Clerk of the District Court

                                      $
                                               ~\)
                                       ~ ••~Nil'
                                                   ..........q,;_,.~,.1'~ ,~
                                          ,,,, Q\CIAI. 0/ ,,,,_
                                         ,,                              ~




        ~
                                     ~~l                          ••.~~
                                     ~     l                        -.       ~
By
      DeputyCk                       i \:.
                                     ~
                                                 8Cff.lM.LE         )        j
                                                                             ~
                                     ~         ••ct\..            ~-·       ~
                                      '-',, "'I~
                                            .,.''i+~?l:  OF t0f ••• ~ ~
                                                     ••••• ..••••••~q. ,.._
                                                ,,,,,,..,,,,,
                                          ,,,,, 'l'R1cr c 0 ,,,,,




SUMMONS-3
                Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 23 of 32


I ..   , .. ~

,,.°,) CT Corporation                                                                      Service of Process
                                                                                           Transmittal
                                                                                           1113012018
                                                                                           CT Log Number 534496841
                TO:        Doug Fierce
                           The Modern Group, LTD.
                           1655 Louisiana St
                           Beaumont, TX 77701-1120

                RE:        Process Served in Texas

                FOR:       Dragon Products, LLC (Domestic State: TX)




                ENCLOSED ARI! COPll!S OF LEGAL PROCESS RECl!IVl!D BY THE STATUTORY AOl!NT OF THI! AIIOVI! COMPANY AS FOLLOWS:

                TITLE OF ACTION:                     SHAWN SCHMITT, ET AL., PLTFS. vs. RMC LAM.AR HOLDINGS, INC., ETC., ET AL.,
                                                     DfTS. I I TO: DRAGON PRODUCTS, LLC
                DOCUMENT(S) SERVED:                  SUMMONS, COMPLAINT, INTERROGATORIES
                COURT/AGENCY:                        SEVENTH JUDICIAL DISTRICT COURT-COUNTY OF BANNEVILLE, ID
                                                     Case II CV10186124
                NATURE OF ACTION:                    Personal Injury - Failure to Maintain Premises In a Safe Condition· 1110112016
                ON WHOM PROCESS WAS SERVED:          C T Corporation System, Dallas, TX
                DATE AND HOUR OP SERVICI!:           By Process Server on 11/30/2018 at 11: 51
                JURISDICTION SERVED:                 Texas
                APPEARANCE OR ANSWER DUE:            Within 21 days after service of this Summons on you
                ATIORNEY(S) I SENDER(S):             MICHAEL R. MCBRIDE
                                                     MCBRIDE ROBERTS & ROMRELL
                                                     1495 EAST 17TH STREET
                                                     IDAHO FALLS, ID 83404
                                                     208-525-2552
                REMARKS:                             The documents received have been modified to reflect the name of the entity being
                                                     served.
                ACTION ITl!MS1                       SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780102705327

                SIGNED:                              C T Corporation System
                ADDRESS:                             1999 Bryan Street
                                                     Suite 900
                                                     Dallas, TX 75201
                TELEPHONE:                           214-932-3601




                                                                                          Page 1 of 1 I MY
                                                                                          Information displayed on UII, tran,mlttal Is for CT
                                                                                          Corporation's record keeping purposes only Md Is provided to
                                                                                          the recipient for quick reference. This Information does not
                                                                                          constitute a legal opinion o, to the nature of action, the
                                                                                          amount or damages, the answer date, or any Information
                                                                                          contained In the documents themselv~. Recipient b
                                                                                          responsible for lnterprctlllj said documents and for taking
                                                                                          appropriate action. Signatures on certified mall receipts
                                                                                          confirm receipt of package only, not contents.
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 24 of 32




                      EXHIBIT D
           Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 25 of 32
       t-lliK.tm, Df'Ut;~ L,
,,



     Michael R. McBride, JSB No. 3037
     MCBRIDB & ROBl!RTS, ATTORNl!VS
     Signature Law Group, P.L.L.C.
     1495 East 17th Street
     Idaho Falls, Idaho 83404
     Telephone: (208) 52S-2552
     Facsimile: (208) 525-5288
     infonnntjon@mcbridcundrobcrts.com
     Jarom A. Whitehead, ISB No. 6656
     PEDERSl!N AND WHITl!HMD
     P.O. Box 2349
     Twin Fulls, ldoho 83303
     Tolcphono: (208) 734-2552
     Facsimile: (208) 734-2772
     jwhitchc11d@podorscn•lnw.com
     Attorneys for Plaintiffs

              IN THB DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE
                  STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

      SHAWN SCHMITT and JESSIE BLAKB,                 Caso No.PV10·18-8124
      Co-Personal Rcproscntntlvcs to the ESTATE of
      WERNER SCHMITT, Doconsed, SHAWN
      SCHMITT, as Heir of Womer Schmitt, JAMIB
      SCHMITT, as Heir of Werner Schmitt, JESSIE              SUMMONS
      BLAKE, as Heir of Werner Schmitt, MICHAEL
      SCHMITT, as Heir of Werner Schmitt, and
      ALICIA SCHMITT, as Heir of Womer Schmitt,

                                Plaintiffs,

      v.

     RMC LAMAR HOLDINGS, INC., a Colorado
     corporation, doing businoss as RANCO and
     RANCO TRAILERS, THB MODERN GROUP,
     LTD., a Texas corporation, DRAGON
     PRODUCTS, LLC, n Texas Limited Liability
     Company, DRAGON PRODUCTS, Limited
     Partnership, on Idaho limited partnership, and
     DOES I THROUGH X,

                                Defendants.


     SUMMONS- I
      Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 26 of 32




NOTICE: YOU HAVE BEEN SUED BY THE ABOVE NAMED PLAINTIFF. THE COURT
MAY ENTER JUDGMENT AGAINST YOU WITHOUT FURTH BR NOTICE UNLESS YOU
RESPOND WITHIN 21 DAYS. READ THE INFORMATION BELOW.

TO:     Dragon Products



        You are hereby notified that in order to defend this lawsuit, an appropriate written response

must be filed with the above-designated Court at 605 N. Capital Avenue, Idaho Falls, Idaho 83402,

(208) 529-1350, within 21 days after service of this Summons on you. If you foil to so respond

the Court may enter judgment against you as demanded by the Plaintiffs in the Complaint.

       A copy of the Complaint is served with this Summons. If you wish to seek the advice or

representation by on attorney in this matter, you should do so promptly so that your written

response, ifany, may be filed in time and other legal rights protected.

       An appropriate written response requires compliance with Rule 2 and other Idaho Rules of

Civil Procedure and shall also include:

        l. The title and number of this case.

       2. If your response is nn Answer to the Complaint, it must contain admissions or denials

of the separate allegations of the Complaint and other defenses you may claim.

       3. Your signature, malling address and telephone number, or the signature, mailing

address and telephone number of your attorney.

       4. Proof of mailing or delivery of a copy of your response to plaintiffs attorney, as

designated above.

       To detennine whether you. must pay a filing fee with your response, contact the Clerk of

the above-named court.


SUMMONS-2
   Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 27 of 32




WlTNESS my hand and the seal of said District Court this~ day of October   2018.



                                                Penny Manning




By:~
Deputy erk




SUMMONS-3
          Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 28 of 32


f ' I'
\.~J. CT Corporation                                                                  Service of Process
                                                                                      Transmittal
                                                                                     11/29/2018
                                                                                     CT Log Number 534485554
         TO:         Doug Fierce
                     The Modern Group, LTD.
                     1655 Louisiana St
                     Beaumont, TX 77701-1120

         RI!:        Process Served In Idaho

         FOR:        Dragon Products, Ltd. (Domestic State: TX)




         eNCLOSl!D ARB COPll!S OP LBOAL PROCESS Rece1veo BY THI! STATUTORY AOl!NT OP THB ABOVI! COMPANY AS POLLOWS,

         TITLI! OP ACTION,                     SHAWN SCHMITT and JESSIE BLAKE, Co-Personal Representatives to the ESTATE of
                                               WERNER SCHMITT, Deceased, et al:., Pltfs. vs. RMC I.AMAR HOLDINGS, INC. , ETC., ET
                                               AL., DFTS. I I TO: DRAGON PRODU\..TS
                                               Name discrepancy noted,
         DOCUMl!NT(S) HRVl!D1                  SUNMONS, CO.YPLAINT, ATTACHMENT(S), INTERROGATORIES
         COURT/AOl!NCV1                        Bonneville County, Seventh Judicial District, ID
                                               Case II CV10186124
         NATURI! OP ACTION,                    Wrongful beath • On or about 11/0112016
         ON WHOM PROCess WAS Sl!RVl!D1         C T Corporation System, Boise, ID
         DATI! AND HOUR 01' Sl!RVICl!r         Dy Process Server on 1112912018 at 08:25
         JURISDICTION HRVl!D I                 Idaho
         APPl!ARANCI! OR ANSWl!R DUl!t         Within 30 days from the service hereof
         ATTORNl!Y(S) / Sl!NDl!R(S)t           Jarom A, Whitehead
                                               PEDERSEN ANO WHITEHEAD
                                               P.O. Box 2349
                                               lwln Falls1- ID 83303
                                               208·734•2)52
         ACTION ITl!MS1                        SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780122654050

         SIONl!D1                             C T Corporation System
         ADDRl!S61                            921 S. Orchard Street
                                              Suite G
                                              Boise, ID 83705
         Tl!Ll!PHON1!1                        954-473-5503




                                                                                     Page 1 of 1 / PN
                                                                                     lnfom,atlon displayed on this transmittal Is for CT
                                                                                     Corporation's record kceplna purposes only and Is provided to
                                                                                     the recipient for quick reference. This Information does not
                                                                                     constitute a legal opinion as to the nature or action, the
                                                                                     amount of dama1es, the answer dote, or any Information
                                                                                     contained In the documents themselves. Recipient Is
                                                                                     responsible for fnterpret1n11 said documents and /or taking
                                                                                     appropriate action, Signatures on ce,urted man rc<elpts
                                                                                     confirm receipt of package only, not contents.
Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 29 of 32




                       EXHIBIT E
Details                                                                 https://mycourts.idaho.gov/odysseyportal/Home/WorkspaceMo...
                  Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 30 of 32

          Case Information

          CV10-18-6124 I Shawn Schmitt, Alicia Schmitt, Jamie Schmitt, Jessie Blake,
          Michael Schmitt Plaintiff, vs. RMC Lamar Holdings, Inc., a Colorado
          Corporation, The Modern Group, LTD., a Texas Corporation, Dragon
          Products, LLC, a Texas Limited Liability Company, Dragon Products, Limited
          Partnership, an Idaho limited partnership Defendant.


          Case Number                Court                       Judicial Officer
          CV10-18-6124               Bonneville County           Pickett, Bruce L.
                                     District Court
          File Date                  Case Type                   Case Status
          10/25/2018                 AA- All Initial District    Active - Pending
                                     Court Filings (Not E,
                                     F, and H1)




          Party

          Plaintiff                                              Inactive Attorneys ,..
          Schmitt, Shawn Christopher                             Lead Attorney
          DOB
                                                                 McBride, Michael
          XX/XX/1988
                                                                 R.
                                                                 Retained




          Plaintiff                                              Inactive Attorneys ,..
          Schmitt, Alicia R                                      Lead Attorney
          DOB
                                                                 McBride, Michael
          XX/XX/1992
                                                                 R.
                                                                 Retained




          Plaintiff                                              Inactive Attorneys,..
          Schmitt, J amie Ingrid                                 Lead Attorney
          DOB
                                                                 McBride, Michael
          XX/XX/1979
                                                                 R.
                                                                 Retained




1 of 3                                                                                                           12/18/20 18, 5:02 PM
Details                                                           https://mycourts.idaho.gov/odysseyportal/Home/WorkspaceMo ...
                 Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 31 of 32
          Plaintiff                                         Inactive Attorneys•
          Blake, Jessie                                     Lead Attorney
                                                            McBride, Michael
                                                            R.
                                                            Retained




          Plaintiff                                         Inactive Attorneys•
          Schmitt, Michael J                                Lead Attorney
                                                            McBride, Michael
          DOB
          XX/XX/1991
                                                            R.
                                                            Retained




          Defendant
          RMC Lamar Holdings, Inc., a Colorado
          Corporation




          Defendant
          The Modern Group, LTD., a Texas Corporation




          Defendant
          Dragon Products, LLC, a Texas Limited Liability
          Company




          Defendant
          Dragon Products, Limited Partnership, an Idaho
          limited partnership




          Events and Hearings

2 of3                                                                                                      12/ 18/20 18, 5:02 PM
Details                                                              https://mycourts.idaho.gov/odysseyportal/Home/WorkspaceMo...
                Case 4:18-cv-00558-DCN Document 1 Filed 12/19/18 Page 32 of 32
             10/25/2018 Initiating Document - District


             10/25/2018 Civil Case Information Sheet


             10/25/2018 Civil Case Information Sheet


             10/25/2018 Civil Case Information Sheet


             10/25/2018 Summons Issued


             10/25/2018 Summons Issued


             10/25/2018 Summons Issued


             10/25/2018 Summons Issued


             10/25/201 8 Complaint Filed




          Financial

          Schmitt, Shawn Christopher
                Total Financial Assessment                               $221.00
                Total Payments and Credits                               $221.00


           10/30/2018      Transaction                                     $221.00
                           Assessment

           10/30/2018      EFile            Receipt #     Schmitt,       ($221.00)
                           Payment          03648-2018-   Shawn
                                            RlO           Christopher




3 of3                                                                                                        12/18/2018, 5:02 PM
